Gilbert, J.
This case has twice been before this court. 160 Ga. 894 (129 S. E. 433) ; 162 Ga. 627 (134 S. E. 606). Those decisions had reference to the correctness of judgments on demurrer. The sole issue in the present ease is whether the court erred in overruling a motion for a new trial, complaining only that the finding against the bank was not supported by evidence. The bank carried an account in the name of the tax-collector officially, and knew that the funds deposited to the credit of the tax-collector were tax funds, State and county, except $800 borrowed from the bank, all of said $800 having been promptly checked out, and so having no bearing on the present issue. The bank paid an individual check of the tax-collector in extinguishment of a debt due individually by him to the bank. It is argued that the evidence does not clearly identify the funds as either county funds or State funds. The check was for $838.50, dated December 14, 1920, paid December 15) 1920. It was admitted that the tax-collector paid the State in full in June, 1921, and that his small unpaid indebtedness on account of school taxes “would not affect in any way the question raised *416before the court.” Held, that the finding against the bank by the judge, to whom the issue was submitted, is supported by evidence.
No. 6256.
December 17, 1927.
J. M. Bellah and Maddox, Matthews & Owens, for plaintiff in error.
O. D. Rivers,.Rosser & Shaw, Porter & Mebane, and Graham Wright, contra.

Judgment affirmed.


All the Justices concur.